Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made of the receipt and entry of the after final response filed on 07/06/2022. 
	In the 12/07/2021, Non-Final office action, claims 1, 3-10,12,14-16 and 19-25 were pending and claims 1,3-10,12,14-16 and 19-25 were rejected and claims 14 was withdrawn. 
	In Applicant’s 06/03/2022, Remarks and Amendments, claims 1, 3-10,12,15-16 and 19-27 were pending and 1, 3-10,12,15-16 and 19-27 were rejected. 
	In Applicant’s 07/06/2022, Remarks and Amendments, claims 1,3-10,12,15 and 19-25 were pending 
	Claims 1, 3-10, 12, 15 and 19-25 remain pending. 

Remarks and Amendments
Claims 1, 12, 15 and 26 were rejected under 35 USC 102(a)(2) as being anticipated by Wang et al. (“Extracellular Vesicles Released from Human Umbilical Cord-Derived Mesenchymal Stromal Cells Prevent Life-Threatening Acute Graft-Versus-Host Disease in a Mouse Model of Allogeneic Hematopoietic Stem Cell Transplantation”, Stem Cells and Development, Volume 25, Number 24, 2016, pages 1874-1883).  Applicant’s arguments/remarks on 07/06/2022 were sufficient to overcome this rejection and which is hereby withdrawn. 
Claims 3-10 and 26 were rejected under 35 U.S.C. 103 as being unpatentable Wang et al. (“Extracellular Vesicles Released from Human Umbilical Cord-Derived Mesenchymal Stromal Cells Prevent Life-Threatening Acute Graft-Versus-Host Disease in a Mouse Model of Allogeneic Hematopoietic Stem Cell Transplantation”, Stem Cells and Development, Volume 25, Number 24, 2016, pages 1874-1883) in view of Lim et al. (WO 2016043654 A1 DWPI ABSTRACT-the X reference of WO 2016/043654 A1 (Agency for Science Technology and Research (hereinafter ASTR), 24 March 2015)). Applicant’s arguments/remarks on 07/06/2022 were sufficient to overcome this rejection and which is hereby withdrawn. 
Claims 16, 19-25 and 27 were rejected under 35 U.S.C. 103 as being unpatentable Wang et al. (“Extracellular Vesicles Released from Human Umbilical Cord-Derived Mesenchymal Stromal Cells Prevent Life-Threatening Acute Graft-Versus-Host Disease in a Mouse Model of Allogeneic Hematopoietic Stem Cell Transplantation”, Stem Cells and Development, Volume 25, Number 24, 2016, pages 1874-1883) and Lim et al. (WO 2016043654 A1 DWPI ABSTRACT-the X reference of WO 2016/043654 A1 (Agency for Science Technology and Research (hereinafter ASTR), 24 March 2015)) as applied to claims 1, 3-10, 12, 15 and 26 in view of Henriques (the Y reference) of (the article titled “Capicor Awarded $2.4 million by U.S. DoD to Develop Therapeutic Exosome.  Press release [on line] 28 September 2016).  Applicant’s arguments/remarks on 07/06/2022 were sufficient to overcome this rejection and which is hereby withdrawn. 

Conclusion
	Claims 1, 3-10, 12, 15 and 19-25 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL O WINSTON whose telephone number is (571)272-0972.  The examiner can normally be reached on M-T 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDALL O WINSTON/           Examiner, Art Unit 1655                                                                                                                                                                                             
/MICHAEL BARKER/Primary Examiner, Art Unit 1655